United States Court of Appeals
                     For the First Circuit

No. 17-1371

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JOHN GEORGE, JR.,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                     Thompson, Circuit Judge,
                   Souter, Associate Justice,
                    and Selya, Circuit Judge.


     William J. Cintolo, with whom Thomas R. Kiley and Cosgrove
Eisenberg & Kiley, PC were on brief, for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
William D. Weinreb, Acting United States Attorney, was on brief,
for appellee.


                         March 23, 2018




     
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
              SELYA, Circuit Judge. In United States v. George (George

I), 841 F.3d 55 (1st Cir. 2016), we affirmed the conviction and

sentence of a corrupt politician, defendant-appellant John George,

Jr.    At the same time, we vacated the district court's forfeiture

order because the court lacked jurisdiction when it purposed to

enter that order.        See id. at 72.       On remand, the district court

— its jurisdiction having reattached — revisited the matter of

forfeiture and ordered the defendant to forfeit proceeds of his

criminal activity in the amount of $1,382,214.

              The defendant again appeals. This time around, he mounts

both    procedural   and     substantive   challenges     to    the   forfeiture

order.     After careful consideration, we hold that the district

court did not abridge the defendant's procedural rights.                      We

further hold, as a matter of first impression in this circuit,

that    the   district   court   applied      an   appropriate   yardstick     in

measuring the "proceeds" to be forfeited.             Accordingly, we affirm

the forfeiture order.

I.     BACKGROUND

              We sketch the relevant facts and travel of the case.

The reader who hungers for more exegetic detail is free to consult

our earlier opinion.

              This case revolves around the Southeast Regional Transit

Authority     (SRTA),    a   public   authority     funded     jointly   by   the

Commonwealth of Massachusetts and the federal government.                     The


                                      - 2 -
defendant, described in our earlier opinion as a local "political

satrap," id. at 58, served on the SRTA advisory board until 1988,

when       he   arranged    for    his   friend    and   political    ally,   Joseph

Cosentino, to replace him.               Some three years later, the defendant

purchased Union Street Bus Company (Union Street) through an alter

ego, Trans-Ag Management, Inc. (Trans-Ag).                 The defendant was the

sole shareholder of Trans-Ag and was its only employee.

                After the defendant took control of Union Street, the

SRTA granted the company an exclusive franchise for certain bus

routes, and the contract between the SRTA and Union Street was

periodically renewed (the last time in 2006).                 In order to secure

the    2006      renewal,    the    defendant      colluded   with    Cosentino   to

discredit Union Street's main competitor. What is more, he brought

in a stalking horse — an artificially high bidder — to make Union

Street's bid appear more attractive.               The defendant's machinations

succeeded, and Union Street's contract was renewed.

                The renewed contract was lucrative.                  Throughout its

term, the SRTA reimbursed Union Street for the amounts by which

Union Street's operating expenses exceeded its operating income.

Over and above this stipend, the SRTA paid Union Street a hefty

management fee to oversee the operation of the designated routes.1

The operating expenses included the salaries of two individuals,


       1
       The management fee "gradually rose from $199,714 for 2006
to $266,711 for 2010." George I, 841 F.3d at 59.


                                           - 3 -
nominally employees of Union Street, who spent most of their work-

hours (during which they were compensated directly by Union Street

and, thus, indirectly by the SRTA) toiling at the defendant's farm

and otherwise ministering to the defendant's personal projects.

This was the tip of a rather large iceberg; the trial transcript

is replete with other instances of the defendant appropriating

SRTA-funded resources for personal use.   See, e.g., id. at 60-61.

          The defendant's success at bilking the SRTA was not a

mere fortuity.   During the renewal term, he was able to limit

oversight of Union Street's contract.   Moreover, the defendant was

able to arrange for Cosentino (his political ally) to be appointed,

mid-way through the contract term, as the SRTA Administrator.

          Toward the end of the renewal term, Cosentino turned

over a new leaf and began challenging the defendant's diversion of

SRTA-funded resources. He also took steps to ensure a fair bidding

process for the next renewal of the contract.   Displeased by this

about-face, the defendant used his influence to have Cosentino

removed as Administrator.   Nevertheless, the 2010 renewal of the

contract was awarded to another bidder.

          Eventually, the chickens came home to roost.       After

conducting an investigation of the SRTA's finances, the government

charged the defendant with conspiracy to commit an offense against




                              - 4 -
the United States and embezzlement.2                    See 18 U.S.C. §§ 371,

666(a)(1)(A) & (a)(2).

                Following a lengthy jury trial that resulted in the

defendant's       conviction,      the    district   court   held    a   sentencing

hearing on July 29, 2015.                In the course of that hearing, the

court,      inter   alia,    entertained     arguments    on   the   government's

motion for an order of forfeiture.               When the sentencing hearing

had concluded, the court (wanting additional time to consider

forfeiture) suggested that it delay the actual imposition of

sentence.        Defense counsel resisted this suggestion and instead

sought the immediate imposition of sentence.                   He told the court

that "[t]o require [the defendant], who is obviously taking this

very badly, . . . to have to wait more time to know what his fate

is going to be, I think would be devastating . . . let's get a

sentence today, your Honor." Defense counsel prefaced this request

with an acknowledgment that he had "absolutely no problem" with

the court resolving the issue of forfeiture at a later date and

entering an amended judgment.             The government did not object, and

the court acquiesced.             It sentenced the defendant to a 70-month

term       of   immurement   on    the    substantive    offense     count   and   a



       2
       Here, as in George I, "[w]e use the term 'embezzlement' as
a shorthand. The statute of conviction, 18 U.S.C. § 666(a)(1)(A),
criminalizes   a   range  of   nefarious   activities,   including
embezzlement, theft, fraudulent obtaining, knowing conversion, and
intentional misapplication of covered funds." 841 F.3d at 58 n.1.


                                         - 5 -
concurrent 60-month term of immurement on the conspiracy count;

ordered restitution in the amount of $688,772;3                   and reserved

judgment on the forfeiture issue.

                 The court embodied these sentencing determinations in a

written judgment, and the defendant appealed.                While his appeal

was pending, the district court accepted additional briefing and

heard further argument with respect to forfeiture.                 On September

21, 2015 — with the defendant's appeal still pending — the district

court entered an amended judgment, which included a forfeiture

award       in   the   amount   of   $1,382,214   (the   total   amount   of   the

management fees paid under the 2006 contract renewal).

                 In due course, we upheld the defendant's conviction and

the sentencing determinations made at the July 29, 2015 sentencing

hearing.         See George I, 841 F.3d at 72.      Withal, we did not reach

the merits of the September 21 forfeiture order because the

district court had entered that order at a time when it lacked

subject-matter jurisdiction.             See id. at 70-72.       To tie up this

loose end, we authorized the district court, "once its jurisdiction

has reattached, [to] consider the issue of forfeiture anew."                   Id.

at 72.       The case was remanded for that purpose.




        3
       The restitution amount was calculated to reflect the
aggregate value of misappropriated services and diverted employee
work-hours.   None of these sums forms any part of the ensuing
forfeiture award.


                                        - 6 -
             On   December    7,    2016,    the   district   court      —     its

jurisdiction having been refreshed — notified the parties that it

was "inclined" to consider the matter of forfeiture on the papers

previously    filed.     In    an    abundance     of   caution,   the       court

nonetheless allowed additional briefing.                After receiving the

parties' supplemental briefs, the court ordered forfeiture in the

amount of $1,382,214, holding that this amount, which it derived

by aggregating the management fees paid under the 2006 renewal

contract, constituted proceeds of the charged crimes.              This timely

appeal followed.

II.   ANALYSIS

             In this forum, the defendant advances both procedural

and substantive claims. First, he contends that the district court

denied him the right to allocute and the right to be present when

the forfeiture order was entered.            Second, he contends that the

management fees that formed the basis for the forfeiture award did

not constitute "proceeds" of the offenses of conviction.                       We

discuss these contentions sequentially.

                         A.    Sentencing Rights.

             The defendant claims that he had a right to allocute

before the district court upon remand and a right to be present

when the district court reentered the forfeiture order.               We deem

it useful to start our analysis of this two-pronged claim by

rehearsing a baseline principle discussed in United States v.


                                     - 7 -
Bryant, 643 F.3d 28 (1st Cir. 2011).              Bryant was a case in which

we considered a defendant's rights upon remand after we had vacated

his original sentence.      We explained that "whether the defendant's

presence and an opportunity to allocute are required has in

practice turned on whether requiring these safeguards made sense

in the context of the proceedings."           Bryant, 643 F.3d at 32.        On

one end of the continuum are remanded cases involving the full

range of sentencing issues in proceedings that are as "open-ended

as an initial sentencing."          Id.   On the other end are remanded

cases in which the remand order is "so focused and limited that it

involves merely a technical revision of the sentence dictated by

the appeals court and calls for no formal proceeding." Id. Bryant

fell near the "full range" end of the continuum; the case at hand

falls near the "limited" end of the continuum.

            1.    Allocution.     Against this backdrop, we turn first to

the defendant's claim that he was denied the right to allocute.

With respect to this claim, his argument relies principally on

Federal Rule of Criminal Procedure 32.            Specifically, he says that

the entry of the order of forfeiture comprised a part of his

sentence;   that    the   prescriptions      of    Rule   32(i)(4)   therefore

applied;    and   that    those   prescriptions      conferred   a   right   to

allocute, which he did not receive.

            Pertinently, Rule 32(i)(4)(A)(ii) obliges a sentencing

court, before imposing a sentence, to "address the defendant


                                     - 8 -
personally in order to permit the defendant to speak or present

any information to mitigate the sentence."      The claim that this

prescription was transgressed is belied by the record, which shows

beyond hope of contradiction that the defendant was afforded the

right of allocution.     The court's deferred ruling on forfeiture

did not require it to repastinate that well-plowed ground.

             Exploring the pertinent events requires us to take a

trip down memory lane.    On July 29, 2015, the district court held

a sentencing hearing at which the defendant was present.    At that

time, the court considered all aspects of the defendant's sentence

(including forfeiture).      The court offered the defendant the

opportunity to allocute, but the defendant's counsel replied that

he had discussed this possibility with the defendant and the

defendant did not wish to make any statement.    The court accepted

this demurral, stating that it would "take the words of [the

defendant's] counsel on [the defendant's] behalf."

             Later in the July 29 proceeding, the court suggested

delaying the imposition of the sentence so that it could give

further consideration to the forfeiture issue.      Defense counsel

pleaded with the court to impose the main components of the

sentence immediately and resolve the matter of forfeiture at a

future date.    The court acquiesced and imposed the majority of the

sentence, reserving the forfeiture component as the defendant had

requested.


                                - 9 -
             While the case was pending on appeal, the district court

entertained supplemental arguments on the forfeiture issue (for

which the defendant was once again present). On September 21, 2015,

the court granted the forfeiture motion, fixed the forfeiture

amount in the sum of $1,382,214, and entered an electronic order

to   that   effect.      That     order   was   memorialized    in   an    amended

judgment,     later    vacated,     but   eventually   re-entered     after   the

district court regained jurisdiction.

             The bottom line is that the defendant was given a full

opportunity to allocute at the July 29 sentencing hearing.                  While

the defendant protests that he deserved a second opportunity to

allocute on remand, his protest rings hollow.               We explain briefly.

             We have held that Rule 32 does not obligate a sentencing

court to afford a defendant a second right to allocute "where the

court merely reimposes a sentence identical to one imposed before,

as long as the rationale for the sentence is the same."                    United

States v. DiPina, 230 F.3d 477, 485 (1st Cir. 2000); see United

States v. Garafano, 61 F.3d 113, 116-17 (1st Cir. 1995) (holding

that when defendant had been given the opportunity to allocute in

full at first hearing, he did not have a right to a second

opportunity to allocute on remand where his circumstances had not

undergone any material change). So it is here: the district court,

on remand, essentially re-entered the same forfeiture order that

it   had    purposed   to   enter    in   September    of   2015;    the   court's


                                      - 10 -
rationale was the same; and the defendant's circumstances had not

materially changed.

           In an effort to change the trajectory of the debate, the

defendant argues that he should have been allowed to allocute anew

since   the    district      court   should   have    revisited   both      the

sophisticated means enhancement, see USSG § 2B1.1(b)(10)(C), that

it had earlier integrated into the sentencing calculus and the

sentencing factors made relevant by 18 U.S.C. § 3553(a).                   This

argument is hopeless.         The scope of remand proceedings before a

district court is governed by the appellate court's mandate.               See

United States v. Ticchiarelli, 171 F.3d 24, 31 (1st Cir. 1999);

United States v. Bell, 988 F.2d 247, 250 (1st Cir. 1993).                Here,

our   remand   order   was    narrowly   cabined     and   confined   to   the

forfeiture issue, see George I, 841 F.3d at 72, and the defendant

makes no effort to explain how either the sophisticated means

enhancement or the section 3553(a) factors bear any relationship

to that issue.     It follows that, given our mandate, neither of

these points was a subject cognizable on remand.

           The short of it is that the defendant's right to allocute

was   satisfied   at   the     initial   sentencing    hearing.       In    the

circumstances of this case, he was not entitled to a second bite

at the cherry.    In other words, he was not entitled to a further

opportunity to allocute on remand.             The fact that the court

deferred the entry of the forfeiture order at the defendant's


                                     - 11 -
request    did     not    by   some   mysterious      witchcraft    revivify    an

allocution right already fully exercised.

            2.     Presence.     The defendant's claim that he was denied

his right to be present when the district court re-entered the

forfeiture order need not detain us.            As framed, this claim draws

its essence from Federal Rule of Criminal Procedure 43, which

provides    that    the    defendant's    presence     is   required   at   every

material stage of the proceedings (from the initial appearance

through sentencing).4          But even if we assume that the defendant

had a right to be present when the district court re-entered the

forfeiture order — itself a dubious proposition5 — the present

claim cannot succeed.

            A    defendant's     Rule    43   right   to    be   present   is   not

absolute.       For example, we have "refused to entertain . . . Rule


     4 Although the right to be present at sentencing may have a
constitutional dimension as well, see United States v. Gagnon, 470
U.S. at 522, 526 (1985) (per curiam), the defendant has not framed
his argument in those terms.          Accordingly, we deem any
constitutional claim abandoned. See United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990) (per curiam) (explaining that "issues
adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived").
     5 See, e.g., United States v. Parrish, 427 F.3d 1345, 1348
(11th Cir. 2005) (finding no error under Rule 43 when district
court resentenced absent defendant to same sentence that had
previously been imposed); United States v. Saccoccia, 58 F.3d 754,
784-85 (1st Cir. 1995) (refusing to vacate forfeiture order despite
defendant's absence at forfeiture-related proceedings); cf. United
States v. Ferrario-Pozzi, 368 F.3d 5, 9-10 (1st Cir. 2004)
(rejecting claim of constitutional violation arising out of
defendant's absence at time of entry of forfeiture order).


                                      - 12 -
43 arguments . . . where trial counsel had a clear opportunity to

object, but did not."     United States v. Flores-Rivera, 787 F.3d 1,

30 (1st Cir. 2015).         Moreover, in appropriate circumstances,

"[d]efendants need not be expressly warned of their rights under

Rule 43."      United States v. Fernández-Hernández, 652 F.3d 56, 65

(1st Cir. 2011).      A failure to assert the right, without more, may

effect a waiver.      See id.

            This reasoning applies with full force to the case at

hand.     At    the   defendant's    sentencing    hearing,   his   counsel

represented that the defendant would have "absolutely no problem

with    [the   district   court]     submitting    an   amended   judgment"

regarding forfeiture at a future date.            When the district court

later convened a hearing at which the defendant was present to

hear additional arguments about forfeiture, the district court

told the parties that, if it decided forfeiture was appropriate,

it planned to "enter an [electronic] order in that regard and amend

the judgment."     The defendant did not object to this plan, nor did

he ask to be present at the time such an order might be entered.

And when the case was remanded, the defendant made no request to

be present after the district court told the parties that it was

"inclined to consider" forfeiture "on papers previously filed."

            Here, as in United States v. Gagnon, 470 U.S. 522 (1985)

(per curiam), "[t]imely invocation of a Rule 43 right could at

least have apprised the District Court of the claim, and very


                                    - 13 -
likely enabled it to accommodate a meritorious claim in whole or

in part."   Id. at 529.       Applying reasoning that is reminiscent of

Gagnon, we have found waiver when a defendant eschews an argument

and, by so doing, "lulls both the prosecution and the sentencing

court into what will prove to be a false sense of security if he

is later allowed to do an about-face."           United States v. Turbides-

Leonardo, 468 F.3d 34, 38 (1st Cir. 2006).            A similar finding is

justified here.     Cf. Gagnon, 470 U.S. at 529 (explaining that, at

least with respect to "relatively minor" matters, defendant's

knowledge of a plan and failure to object to it may constitute a

waiver).

            To     cinch the matter, this is a situation in which

requiring the defendant's presence at the time the forfeiture order

was re-entered would serve no useful purpose and, thus, would not

have "made sense."      Bryant, 643 F.3d at 32.        The remand order in

this case was "so focused and limited," id., that it called for a

bare minimum of formal proceedings.

            To say more about the claim of denied presence would be

to paint the lily.      Since the defendant waived any Rule 43 right

to be present that may have existed when the district court re-

entered the forfeiture order, his claim of error fails.

                                B.   Proceeds.

            This    brings     us    to   the     defendant's    substantive

contentions:     that   the    district   court    erred   in   finding   the


                                     - 14 -
management fees to be "proceeds" of the offenses of conviction.

Where, as here, a claim of error directed at a forfeiture order

has been duly preserved, we review challenges to the ordering

court's legal conclusions de novo and challenges to its factual

findings for clear error.     See United States v. Ponzo, 853 F.3d
558, 589 (1st Cir. 2017), cert. denied, 2018 WL 942454 (2018); see

also U.S. Bank Nat'l Ass'n ex rel. CWCapital Asset Mgmt. LLC v.

Vill. at Lakeridge, LLC, 2018 WL 1143822, at *5-7 (U.S. Mar. 5,

2018).   We are at liberty to affirm a district court's judgment on

any ground made manifest by the record, whether or not that

particular ground was raised below. See United States v. Zorrilla-

Echevarría, 723 F.3d 298, 300 (1st Cir. 2013); Doe v. Anrig, 728
F.2d 30, 32 (1st Cir. 1984).

           In cases like this one, the provisions of 18 U.S.C.

§ 981 are made applicable by 28 U.S.C. § 2461(c).        See United

States v. Cox, 851 F.3d 113, 128 n.14 (1st Cir. 2017).    The scope

of forfeitable property is delineated in section 981(a)(1)(C): as

relevant here, property is forfeitable to the United States if it

"constitutes or is derived from proceeds traceable to . . .

'specified unlawful activit[ies]'" or "conspirac[ies] to commit

such offense[s]."      A violation of section 666 is an offense

constituting such a specified unlawful activity.      See 18 U.S.C.

§ 1956(c)(7)(D).    Thus, both the substantive crime and the offense




                               - 15 -
of conspiracy to commit the substantive crime are offenses to which

section 981(a)(1)(C) applies.

           We have said before that "words are like chameleons;

they frequently have different shades of meaning depending upon

the circumstances.” United States v. Romain, 393 F.3d 63, 74 (1st

Cir. 2004).      As foreshadowed by this zoomorphic simile, the word

"proceeds," when used in section 981(a)(1)(C), has a multiplicity

of possible meanings depending on the nature of the offense of

conviction.   For "cases involving illegal goods, illegal services,

[or] unlawful activities," the word is defined to mean "property

of any kind obtained directly or indirectly, as the result of the

commission of the offense giving rise to the forfeiture, and any

property traceable thereto." 18 U.S.C. § 981(a)(2)(A). For "cases

involving lawful goods or lawful services that are sold or provided

in an illegal manner," the word "proceeds" has a different meaning.

Id. § 981(a)(2)(B).       There, the word means the "amount of money

acquired   through      the   illegal   transactions   resulting   in   the

forfeiture, less the direct costs incurred in providing the goods

or services."     Id.

           Given these varying definitions, it is readily apparent

that the classification of an offense of conviction can have a

profound effect on the amount that may be subject to forfeiture in

a   particular    case.       Section   981(a)(2)(A)   captures    proceeds

directly or indirectly obtained through the offenses of conviction


                                   - 16 -
and    authorizes   the   recoupment   of   the    gross    amount   of   those

proceeds.    In that context, proceeds are "not limited to the net

gain or profit realized from the offense."               Id. § 981(a)(2)(A).

By    contrast,   section    981(a)(2)(B)   does   not     explicitly     render

property forfeitable if that property is an indirect fruit of the

crime.      At any rate, section 981(a)(2)(B) captures only net

proceeds (allowing a deduction for direct costs).                    There is

relatively sparse case law fleshing out this distinction, and the

matter is one of first impression in this circuit.

            Here, the defendant was convicted of embezzlement from

an organization receiving federal funds, see id. § 666(a)(1)(A) &

(a)(2), and conspiracy to commit an offense against the United

States (through a violation of section 666), see id. § 371.                   He

argues vociferously that embezzlement is a crime that should be

characterized as constituting a lawful service provided in an

illegal manner.     We do not agree.

            To qualify under section 981(a)(2)(B), a crime must

“involv[e] lawful goods or lawful services that are sold or

provided in an illegal manner.”         By definition, the crime must

involve a good or service that could, hypothetically, be provided

in a lawful manner.         See United States v. Bodouva, 853 F.3d 76,

79-80 (2d. Cir. 2017) (per curiam); United States v. Contorinis,

692 F.3d 136, 145 n.3 (2d Cir. 2012).                 Activities that are




                                   - 17 -
inherently     unlawful   fall    under     section   981(a)(2)(A).       See

Contorinis, 692 F.3d at 145 n.3.

             There is no need for us to reinvent the wheel.              In a

thoughtful     opinion,   the    Second   Circuit     has   determined   that

embezzlement “cannot be done lawfully, and therefore is properly

considered an ‘unlawful activity’" within the meaning of section

981(a)(2)(A).     Bodouva, 853 F.3d at 80 (quoting Contorinis, 692
F.3d at 145 n.3).    We share this view.

             The defendant's attempt to place embezzlement under the

carapace of section 981(a)(2)(B) rests on a mis-identification of

his criminal conduct.       His crime was not the provision of bus

services in an illegal manner but, rather, the misappropriation of

government resources to his own behoof.               See Moore v. United

States, 160 U.S. 268, 269 (1895) ("Embezzlement is the fraudulent

appropriation of property by a person to whom such property has

been intrusted, or into whose hands it has lawfully come.").

             That ends this aspect of our inquiry.               Because we

conclude that embezzlement is an unlawful activity within the ambit

of   section    981(a)(2)(A),    conspiracy     to    commit   that   offense

necessarily falls within the same taxonomy.

             The inquiry thus reduces to whether the management fees

paid to Union Street under its contract with the SRTA constitute

proceeds obtained, directly or indirectly, as a result of one or




                                   - 18 -
more of the offenses of conviction.6           Because the management fees

were part of the proceeds of the conspiracy offense (at least

indirectly), we need not dwell on whether those fees should

independently be considered proceeds of the embezzlement offense.

               In determining what constitutes the "proceeds" of a

conspiracy or other common enterprise, several courts of appeals

have recognized that the scope of forfeitable property may extend

to all the ill-gotten gains of that conspiracy or enterprise, not

just       those   ill-gotten   gains   that   flow    from    the    underlying

substantive offense.        See, e.g., United States v. Capoccia, 503
F.3d 103, 117-18 (2d Cir. 2007); United States v. Hasson, 333 F.3d
1264, 1279 (11th Cir. 2003); United States v. Edwards, 303 F.3d
606, 643 (5th Cir. 2002); cf. Cox, 851 F.3d at 128-29 (holding

that forfeitable funds obtained through a "scheme to defraud" may

include      "additional   executions    of    the    scheme   that    were   not

specifically charged or on which the defendant was acquitted”).

We align ourselves with these courts and hold that, for forfeiture

purposes under section 981(a)(2)(A), the proceeds of a conspiracy

should be computed independently of the underlying substantive

crime.       After all, a conspiracy is an offense in its own right.


       6
       Of course, the forfeiture order could also be sustained if
the government could show that the property forfeited was
"traceable to" such proceeds. 18 U.S.C. § 981(a)(2)(A). Because
we conclude that the management fees are themselves proceeds (at
least indirectly) of the conspiracy offense, see text infra, we
need not explore this alternative.


                                    - 19 -
As such, "a conspiracy poses distinct dangers quite apart from

those of the [underlying] substantive offense." Iannelli v. United

States, 420 U.S. 770, 778 (1975).

             Not surprisingly, "[i]t has been long and consistently

recognized . . . that the commission of [a] substantive offense

and a conspiracy to commit it are separate and distinct offenses."

Pinkerton     v.   United   States,    328 U.S. 640,   643    (1946).      The

rationale for treating the two separately is powerful: among other

things, "[g]roup association for criminal purposes often, if not

normally, makes possible the attainment of ends more complex than

those which one criminal could accomplish."            Iannelli, 420 U.S. at

778 (quoting Callanan v. United States, 364 U.S. 587, 593 (1961)).

             The threats inherent in group criminality are on full

display in this case.             Through cronyism and the wielding of

political     influence,    the    conspiracy   allowed    the     defendant   to

obtain and keep in force Union Street's 2006 contract with the

SRTA.      During its term, the conspiracy enabled him corruptly to

turn the contract into something resembling his personal piggy

bank.   Contrary to the defendant's importunings, the ensuing loss

to   the     public   substantially      surpassed     the       value   of    the

misappropriated services and diverted work-hours: the conspiracy

not only produced a rigged bidding process but also deprived the

public of arm's-length oversight of a regional transportation

system. Seen in this light, the case offers a paradigmatic example


                                      - 20 -
of how the proceeds of a conspiracy can substantially exceed the

proceeds of the underlying substantive offense.

                 The defendant nonetheless argues that the management

fees were not supportably found to be proceeds of the charged

conspiracy.7        This argument lacks force.

                 To undergird its forfeiture order, the district court

ultimately had to determine by a fair preponderance of the evidence

that       the   management   fees   were   either   directly   or   indirectly

obtained as fruit of the charged conspiracy.8                   See 18 U.S.C.

§ 981(a)(1)(A); United States v. Keene, 341 F.3d 78, 86 (1st Cir.

2003).       The evidence here established that the defendant conspired


       7
       As part of his asseverational array, the defendant suggests
that the nexus requirement embodied in Federal Rule of Criminal
Procedure 32.2(b)(1) is controlling. This suggestion is jejune:
Rule 32.2(b)(1)'s nexus requirement does not apply where, as here,
the inquiry involves a money judgment. See United States v. Misla-
Aldarondo, 478 F.3d 52, 73-74 (1st Cir. 2007) (explaining that the
nexus requirement applies only to forfeiture motions in which the
government seeks forfeiture of specific property, not to
forfeiture orders taking the form of monetary awards).
       8
       In his reply brief, the defendant cites Honeycutt v. United
States, 137 S. Ct. 1626 (2017), a case that concerns forfeiture
actions brought under 21 U.S.C. § 853.         He argues that the
Honeycutt decision somehow changed the calculus for determining
the scope and amount of forfeitable proceeds in this case.       We
think not. Honeycutt held that coconspirators do not face joint
and several liability for the proceeds of a conspiracy and that
any coconspirator can only be forced to forfeit tainted property
that he — as opposed to another coconspirator — obtained through
the conspiracy.    See id. at 1631-35.      In this instance, the
defendant does not contest his receipt of the management fees; he
only contests whether those fees can be classified as proceeds of
his criminal conduct. Given the nature of this challenge, Honeycutt
lends the defendant no support.


                                      - 21 -
with others to ensure that Union Street received the 2006 contract.

The       conspiracy    then     operated     to     minimize     meaningful

superintendence of Union Street's handling of the contract, which

in turn allowed the defendant relatively free reign to plunder

Union Street's SRTA-funded resources.              The district court was

warranted in concluding that the defendant, instead of managing

the   contract    to   achieve   maximum    efficiency   in   transportation

services and to further the public good, managed the contract with

an eye toward lining his own pockets.

             Finally, the management fees were only a fraction of the

contract's     total   value,9   and   that   fraction   was    specifically

intended to compensate the defendant's company for its stewardship

of government funds.       The conspiracy perverted this stewardship

and turned it into a license to steal.         On this record, it was not

clear error for the district court to determine that the management

fees were garnered by the defendant, at least indirectly, as fruit

of the charged conspiracy.

             We add a coda.       The Supreme Court has observed that

"[f]orfeitures help to ensure that crime does not pay: [t]hey at

once punish wrongdoing, deter future illegality, and 'lessen the

economic power' of criminal enterprises."          Kaley v. United States,



      9The government did not seek forfeiture of the total value
of the contract, and we do not decide whether a more sweeping
forfeiture order would have been appropriate here.


                                   - 22 -
134 S. Ct. 1090, 1094 (2014) (quoting Caplin & Drysdale, Chartered

v. United States, 491 U.S. 617, 630 (1989)).       Our application of

section     981(a)(1)(A)   fits    hand-in-glove   with   this   pithy

observation.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the order of forfeiture is



Affirmed.




                                  - 23 -